United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
             _____________

             No. 97-1906ND
             _____________

Darold Larson; Larson for Life for        *
U.S. Senate Committee; Russell Sahr,      *
as representative of the class,           *
contributors to the Larson for Life for   *
U.S. Senate Committee,                    *
                                          *
             Plaintiffs-Appellees,        *
                                          *
      v.                                  *
                                          *
Fargo Women's Health Organization;        *
                                          *
             Defendant,                   *
                                          *
William Kirschner,                        *
                                          *
             Appellant.                   *
                                              Appeals from the United States
             _____________                    District Court for the District of
                                              North Dakota.
             No. 97-2040ND
             _____________                          [UNPUBLISHED]

Darold Larson; Larson for Life for        *
U.S. Senate Committee; Russell Sahr,      *
as representative of the class,           *
contributors to the Larson for Life for   *
U.S. Senate Committee,                    *
                                          *
             Plaintiffs-Appellants,       *
                                          *
      v.                             *
                                     *
Fargo Women's Health Organization;   *
                                     *
            Defendant,               *
                                     *
William Kirschner,                   *
                                     *
            Appellee.                *
                               _____________

                           Submitted: November 5, 1997
                               Filed: November 26, 1997
                                _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       The appeal and cross-appeal have been submitted on the briefs. Having
considered the record and the parties' submissions, we find no error of law. In our
view, the district court did not abuse its discretion in making its sanctions-related
rulings. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-